Citation Nr: 0733374	
Decision Date: 10/24/07    Archive Date: 11/02/07

DOCKET NO.  05-40 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for bruxism and temporal 
mandibular joint syndrome (TMJ).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America


ATTORNEY FOR THE BOARD

Douglas J. Boorstein, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Navy 
from October 1989 to September 1994.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 rating decision of the 
Albuquerque, New Mexico Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for 
bruxism and temporal mandibular joint syndrome (TMJ).  

The veteran previously filed a notice of disagreement 
regarding a scar below his left scapula, a scar dorsum of the 
veteran's left hand, post operative excision to hemangioma, 
and dermatophyte infection, onychomycosis, tinea pedis, 
bilateral feet.  After a remand, the veteran was assigned 
benefits regarding this claim.  By letter dated October 2007, 
the veteran's representative has indicated that the veteran 
is satisfied with the RO's decision regarding these benefits, 
and the only issue he wishes to appeal is his claim for 
bruxism/TMJ.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Current medical records show the presence of TMJ.  The 
veteran has provided VA with a note from a dentist dated 
September 2004 indicating that the veteran is currently 
receiving treatment for TMJ.  

The Board has reviewed the veteran's service medical records 
(SMRs) and notes that the veteran complained of bruxism while 
in service.  The veteran also had oral surgery while in 
service.  The record reflects that the veteran complained of 
pain in his mouth during service.  Further on the veteran's 
separation examination dated June 1994, the veteran noted 
that he experienced "serious tooth or gum trouble."  While 
the veteran did not complain of TMJ while in service, the 
veteran has stated that he believes there is a link between 
his current TMJ and his bruxism in service.  

The Board has considered whether a VA examination is required 
in this case under the duty to assist provisions codified at 
38 U.S.C.A. § 5103A(d) (West 2002) and by regulation found at 
38 C.F.R. § 3.159(c)(4) (2007).  See McLendon v. Nicholson, 
20 Vet. App. 79, 81 (2006).  The duty to assist under 38 
U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4) is triggered 
when it is necessary to obtain an examination to make a 
decision in the case.  Section 3.159(c)(4) sets forth three 
criteria to determine whether the VA is required to provide a 
medical examination, including: whether the veteran has a 
current disability, whether an injury was suffered in 
service, and whether that current disability may be 
associated with the veteran's in-service injury.  

After carefully considering the evidence of record in this 
case, the Board believes that the veteran has met the 
threshold burden required under § 3.159(c)(4).  See McClendon 
v. Nicholson, 20 Vet. App. 79 (2006) (recognizing that the 
"may be associated" element is a low threshold).  
Specifically, there is evidence of a in-service complaints of 
jaw pain with findings of bruxism, and medical evidence of a 
currently disability of TMJ, and lay evidence of a continuity 
of symptomatology since service.  See Charles v. Principi, 16 
Vet. App. 370 (2002).  

Because the Board may not rely on its own unsubstantiated 
medical conclusions, Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991), it must rely on an informed medical opinion in 
order to adjudicate a claim.  Thus, as per 38 C.F.R. 
§ 3.159(c)(4), it appears that a VA examination for the 
purpose of a medical opinion is necessary.  

The Board notes that the veteran was afforded a VA dental 
examination in 1994, but also notes that that the purpose of 
that examination was to determine any residuals from the 
veteran's gingivectomy.  The Board therefore finds that this 
examination did not fulfill the requirements of 
§ 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  Afford the veteran an examination by a 
VA examiner to determine the nature and 
likely etiology of the veteran's claimed 
TMJ and bruxism.  The claims folder, 
including the most recent medical records, 
must be provided to the examiner for 
review in conjunction with the 
examinations.  All studies or tests deemed 
necessary by the examiner should be 
performed.  As to any disability found on 
examination, including bruxism and/or TMJ, 
the examiner should be asked to indicate 
whether it is at least as likely as not 
(i.e., at least a 50 percent probability 
or more) that such disability is related 
to service.  Any and all opinions 
expressed must be accompanied by a 
complete rationale.

2.  Ensure that the veteran has received 
proper notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), including an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claim on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006) and Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

3.  After accomplishing any other development 
deemed appropriate, readjudicate the claim of 
entitlement to service connection for TMJ and 
bruxism.  If the benefit sought in connection 
with the claim remains denied, the veteran 
and his representative should be provided 
with an appropriate Supplemental Statement of 
the Case and given the appropriate time 
period within which to respond.  

The case should then be returned to the Board for further 
consideration, as warranted.  The Board intimates no opinion, 
legal or factual, as to the ultimate outcome of this appeal.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



